DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 7/27/2022 is acknowledged.
Claims 1 and 10 are amended.
Claims 19 and 20 are added.
Claims 1-20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/30/2020, 2/16/2021, 7/22/2021, and 7/27/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an email authorization from John S. Zanghi (Reg. No.: 48,843) on 8/31/2022.

	The application has been amended as follows:
	In the claims:

1. (Currently Amended) A method of operating a multi antenna system comprising a plurality of transceivers arranged as an antenna array to provide radio communication with a plurality of wireless terminals, the method comprising:
providing radio communication via a first transceiver which is limited by internal hardware for communication operation within a single first bandwidth, wherein the single first bandwidth is fixed during transceiver design and realization;
providing radio communication via a second transceiver designed for communication operation within a second bandwidth selectable from a plurality of bandwidths; and
operating, depending on a data rate demand, either the first transceiver or the second transceiver or both for radio communication.

2. (Currently Amended) The method according to claim 1, wherein information about the data rate demand is determined or analyzed for a wireless terminal, and either the first transceiver or the second transceiver is or both are operatively selected for the radio communication with the wireless terminal depending on the information about the data rate demand.

3. (Currently Amended) The method according to claim 1, wherein the single first bandwidth is equal to or narrower than one of a group of bandwidths comprising 20MHz, 50MHz, and 60MHz, and the second bandwidth is equal to or narrower than one of a group of bandwidths comprising 10 MHz, 20 MHz, 50 MHz, 60 MHz, 100MHz, 150MHz, and 200MHz.

4. (Currently Amended) The method according to claim 1, wherein at least two transceivers of the plurality of transceivers operate to control a beamforming for the radio communication.

5. (Currently Amended) The method according to claim 4, wherein the beamforming for the radio communication is controlled within the second bandwidth with a wireless terminal or a relay device, if the information about the data rate demand for the wireless terminal or a group of wireless terminals meets a requirement condition.

6. (Currently Amended) The method according to claim 1, wherein at least one transceiver of the plurality of transceivers selectively operates for the radio communication within the single first bandwidth with a first adjustable supply voltage for a power amplifier of the at least one transceiver, or for the radio communication within the second bandwidth with a second adjustable supply voltage for the power amplifier.

8. (Currently Amended) The method according to claim 1, wherein the second transceiver operates temporarily for the radio communication within the single first bandwidth.

9. (Currently Amended) The method according to claim 1, wherein the antenna array, comprising the plurality of transceivers and a controller for the plurality of transceivers, operates as a massive multiple input multiple output system within a common bandwidth.

10. (Currently Amended) A multi antenna system, comprising a plurality of transceivers arranged as an antenna array to provide radio communication with a plurality of wireless terminals, comprising:

a first transceiver adapted to provide radio communication , wherein the first transceiver is limited by internal hardware for communication operation within the single first bandwidth which is fixed during transceiver design and realization;
a second transceiver adapted to provide radio communication within a second bandwidth selectable from a plurality of bandwidths; and
a radio controller adapted to operate, depending on a data rate demand, either the first transceiver or the second transceiver or both for radio communication.

11. (Currently Amended) The multi antenna system of claim 10, wherein the radio controller is adapted to determine or analyze information about the data rate demand for a wireless terminal, and to operatively select either the single first transceiver or the second transceiver or both for the radio communication with the wireless terminal depending on the information about the data rate demand.

12. (Currently Amended) The multi antenna system of claim 10, wherein the radio controller is adapted to operate with the single first bandwidth being equal to or narrower than one of a group of bandwidths comprising 20MHz, 50MHz, and 60MHz and with the second bandwidth being equal to or narrower than one of a group of bandwidths comprising 10 MHz, 20 MHz, 50 MHz, 60 MHz, 100MHz, 150MHz, and 200MHz.

13. (Currently Amended) The multi antenna system of claim 10, wherein the radio controller is adapted to operate at least two transceivers of the plurality of transceivers to control a beamforming for the radio communication.

14. (Currently Amended) The multi antenna system of claim 13, wherein the radio controller is adapted to control the beamforming for the radio communication within the second bandwidth with a wireless terminal of the plurality of wireless terminals or a relay device, if the information about the data rate demand for the wireless terminal or a group of wireless terminals meets a requirement condition.

17. (Currently Amended) The multi antenna system of claim 10, wherein the second transceiver is adapted to operate temporarily for the radio communication within the single first bandwidth.

18. (Currently Amended) The multi antenna system of claim 10, wherein the antenna array, comprising the plurality of transceivers and the radio controller, is arranged as a massive multiple input multiple output system within a common bandwidth.

19. (Currently Amended) The multi antenna system of claim 10, wherein the first bandwidth is a narrower bandwidth than the second bandwidth and the second bandwidth is a wider bandwidth than the first bandwidth.

20. (Currently Amended) The method of claim 1, wherein the operating the transceivers occurs during at least partially overlapping time intervals.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… providing radio communication via a first transceiver which is limited by internal hardware for communication operation within a single first bandwidth, wherein the single first bandwidth is fixed during transceiver design and realization; providing radio communication via a second transceiver designed for communication operation within a second bandwidth selectable from a plurality of bandwidths; and operating, depending on a data rate demand, either the first transceiver or the second transceiver or both for radio communication.” and in combination with other limitations recited in claim 1.
Claim 10 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 10.
Claims 2-9 and 11-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages via an email authorization from John S. Zanghi (Reg. No.: 48,843) on 8/31/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471